Title: From John Adams to Mercy Otis Warren, 15 August 1807
From: Adams, John
To: Warren, Mercy Otis


No. 9.
Dear Madam
Quincy August 15, 1807

In order to give you all the Authentic Documents necessary to explain the Remarks I have made upon your History, I have omitted to give you Copies of one or two Commissions which I intended to have transcribed in their Places. One of them is in these Words.
The United States of America in Congress assembled
To all to whom these Presents Shall come Send Greeting.
Whereas these United States, from a Sincere desire of putting an End to the Hostilities between his Most Christian Majesty and these United States on the one part, and his Britannic Majesty on the other, and of terminating the Same by a Peace founded on Such Solid and equitable Principles as reasonably to promise a Permanency of the Blessings of Peace Tranquility, did heretofore appoint the honble. John Adams, late a Commissioner of the United States of America at the Court of Versailles, late Delegate in Congress from the State of Massachusetts and chief Justice of the Said State, their Minister Plenipotentiary, with Full Powers, general and Special to Act in that quality, to confer, treat, agree and conclude, with the Ambassaors or Plenipotentiaries of his Most Christian Majesty and of his Britannic Majesty and those of any other Princes or States whom it may might concern, relating to the re-establishment of Peace and Friendship; and whereas the Flames of War have Since that time been extended, and other Nations and States are involved therein: Now know Ye, that We Still continuing earnestly desirous, as far as depends upon Us, to put a Stop to the Effusion of Blood, and to convince the Powers of Europe, that We wish for nothing more ardently than to terminate the War by a Safe and honourable peace, have thought proper to remove the Powers formerly given to the Said John Adams and to join four other Persons in Commission with him, and having full Confidence in the Integrity, prudence and Ability of the honble. Benjamin Franklin, our Minister Plenipoteniary at the Court of Versailles, and the honble. John Jay late President of Congress and Chief Justice of the State of New york, and our Minister Plenipotentiary at the Court of Madrid and the honble. Henry Laurens formerly President of Congress and Commissionated and Sent, as our Agent to the United Provinces of the Low Countries, and the honble. Thomas Jefferson Governor of the Commonwealth of Virginia, have nominated, constituted and appointed and by these Presents do nominate, constitute and appoint, the said Benjamin Franklin, John Jay, Henry Laurens and Thomas Jefferson in Addition to the Said John Adams, giving and granting to them the Said John Adams, Benjamin Franklin, John Jay Henry Laurens and Thomas Jefferson, or the Majority of them, or of Such of them as may assemble, or in case of the Death Absence, Indisposition or other impediment of the others, to any one of them, Full Power and Authority general and Special, conjunctly and Seperately and general and Special command to repair to Such Place as may be fixed upon for opening Negotiations for Peace, and there, for Us, and in our name, to confer, treat, agre and conclude, with the Ambassadors, Commissioners and Plenipotentiaries, of the Princes and States, whom it may concern vested with equal Powers relating to the Establishment of Peace, and whatsoever Shall be agreed and concluded for Us and in our name to Sign and thereupon to make a Treaty or Treaties, and to transact every Thing that may be necessary for compleating Securing and Strengthening the great Work of Pacification, in as ample form and with the Same effect, as if We were personally present and Acted therein, hereby promising in good Faith, that We will accept, ratify, fulfill and execute what ever Shall be agreed, concluded and Signed by our Said Ministers Plenipotentiary or a Majority of them, or of Such of them as may assemble or in case of the death, Absence, indisposition or other impediment of the others, by any one of them, and that We will never Act, nor Suffer any Person to Act contrary to the Same, in whole or in any Part. In Witness whereof We have caused these Presents to be Signed by our President and Sealed with his Seal. Done at Philadelphia, the fifteenth day of June, in the year of our Lord, one Thousand Seven hundred and Eighty one, and in the fifth Year of our Independence by the United States in Congress assembled.
Sam. Huntington, and a Seal Attest Cha Thomson Secy.
Another Commission given the Same day is as follows
The United States of America
To all to whom these Presents Shall ComeGreeting.
Whereas his Most Christian Majesty, our great and beloved Friend and Ally, hath informed Us, by his Minister Plenipotentiary, whom he hath appointed to reside near Us, that their Imperial Majesties, the Empress of Russia and the Emperor of Germany, actuated by Sentiments of Humanity and a desire to put a Stop to the Calamities of War, have offered their Mediation to the belligerent Powers, in order to promote Peace, Now know ye that We desirous, of as far as depends upon Us, to put a Stop to the Effusion of Blood and convince all the Powers of Europe, that We wish for nothing more ardently than to terminate the War by a Safe and honourable Peace, relying on the Justice of our Cause and persuaded of the Wisdom and Equity of their Imperial Majesties, who have so Generously interposed their good offices for promoting so Salutary a Measure have constituted and Appointed and by these Presents do constitute and appoint, our trusty and Well beloved the Honble. John Adams late a Delegate in Congress from the State of Massachusetts, the Honble Benjamin Franklin our Minister at the Court of France, the Honble. John Jay late President of Congress and now our Minister at the Court of Madrid, the Honble Henry Laurens formerly President of Congress and commissioned and Sent as our Agent to the United Provinces of the Netherlands, and the Honble. Thomas Jefferson Governor of the Commonwealth of Virginia, our Ministers Plenipotentiary, Giving and Granting to them or Such of them as Shall assemble or in case of the Death, Absence Indisposition or other Impediment of the others to any one of them Full Power and Authority in our Name, and on our Behalf in Concurrence with his Most Christian Majesty to accept in due Form the Mediation of their Imperial Majesties, the Empress of Russia and the Emperor of Germany. In Testimony whereof We have caused these Presents to be Signed by our President and Sealed with his Seal.
Done at Philadelphia this fifteenth day of June in the Year of our Lord one Thousand Seven hundred and Eighty one and in the fifth year of our Independence, By the United States in Congress assembled
Sam Huntington President and a Seal
Attest Cha Thomson Secy.
This Commission, I think is full Proof that Mr Laurens never had any other Commission or Credential in Holland except that of Agent to negotiate a Loan: because when they were assembling his Titles to do him honor in the Commission for Peace they would not have Suppressed a Superiour Title and inserted an Inferiour. This however was a Circumstance of little Consequence.
Soon after the Peace of the third of September 1783 I wrote to my Friends in Congress, particularly to Mr Gerry, that it was my Wish to return to America, but if Congress had any other Services for me in Europe they must send me my Family, for I was determined at all Events never to live another year in a State of Seperation from them. In 1784 Mr Jefferson, was a Member of Congress, and now, after having twice refused; the World being at Peace, and no British Men of War to fear Mr Jefferson conceived a fancy to go to Europe. Accordingly, as Mr Robt Morris informed me, he conceived a curious Plan of negotiating Treaties of Commerce with all the World. Fifteen Commissions were accordingly issued to John Adams, Benjamin Franklin and Thomas Jefferson to treat with France, England, and every other European Nation and all the Barbary Powers. Mr Jefferson came over to France with these Commissions, with Colonel Humphreys as a Secretary of Legation to all of them and I was Summoned from Holland to Paris to attend then. At the Same time, my dearly beloved Heroine had embarked with her Daughter and two Servants and arrived in England. In 24 hours to I arranged all my Papers took leave of the States General and Prince of orange and Satt out for London, where I met my two Angels and immediately went on to Paris, where We resided together about a year before I was ordered to the Court of St James’s. I have stated these minute Circumstances, that you might have a distinct View of my Residences in France. In 1778 and 1779 I was there about fifteen Months, during all which time I was treated with invariable respect and Esteem by the Court and City and Nation as far as I Saw it and I have now by me original Papers and Letters, expressing the Esteem of the King his Ministers and even the little Subordinate Agents of Ministers Some of whom I had thwarted in their little peculating Projects. From february 1780 to July 1780 I was in Paris again. Then I was invariably treated with Esteem and respect even by the Comte de Vergennes, notwithstanding a keen dispute in which he had officiously involved me respected certain public Questions which is on Record and I am not affraid to Submit to Posterity nor even to the Party poisoned present Age. I was only three Weeks in France in 1781 on the affair of the Mediation of the two Imperial Courts, and all that time I was treated with Universal Respect. I had no more to do in France, till I met Mr Franklin and Mr Jefferson in our fifteen new Commissions. I resided at Auteuil, near Paris little more than a Year under those, during all which time all Animosity between Mr De Vergennes and me Subsided. I attended the Levee of the King and his Minister, dined weekly with the latter, with the other Ambassadors and was treated with as much Civility as any of them. In 1785 I was ordered to England. Where then is the Ridicule and Hatred which Mrs Warren has taken so much delight to record, either from her own Imagination or from the Information of some Worthless Tatler, I know not who.
I have been earnestly solicited, Madam, by Gentlemen in various States to write Memoirs of my own Life, and for this reason because no other Person ever can write them. I am too old to hope for time to go through such a Work, which must necessarily be very voluminous, however insignificant it may be, but Suppose I should undertake it. I must relate many Things concerning, your Family. Suppose I should imitate your Example, and say Colonel Otis of Barnstable, was implicated by a large Portion of his Fellow Citizens, in this that and the other Thing which I have often heard of him. Suppose I should say Mr James Otis of Boston was implicated in all that I have heard and read of him. Suppose I Should Say General James Warren was implicated in all that I have heard of him during and Since the Revolutionary War. Suppose I Should Say of Mrs Warren herself all that I have heard of her, and Say She was implicated in them by a large Portion of her Fellow Citizens male and female. Suppose I should write all this, without inserting any refutation of any part of it or Suggesting any doubt of its Truth. I will go no farther at present. I turn with disgust from the Odious Idea. But I ask you how Such a Work would affect your Feelings? and what Judgment you would form of it, if it were published in Print in your own Time?
Since your History has been public I have been informed by Evidence which you cannot contest, that when Sometimes I have had Friends at your Table who have drank my health in a Toast General Warren yourself and the whole Family, instead of accepting the Toast have all drank the King of Great Britain. This no doubt was intended as an Heroic Avowal of your candid belief of my Corruption in Great Britain.!!!
Mrs. Warren it is my opinion and that of all others of any long experience that I have conversed with that your History, has been written to the Taste of the Nineteenth Century and accommodated to gratify the Passions Prejudices and Feelings of the Party who are now predominant. The Characters are not Such as you esteemed them in the times when they Acted, but Such as will please the present fashion. The Great Thuanus appealed to God for the Truth of his Histories: can Mrs. Warren imitate his Example? History ought to be written in no other manner.
In a former Letter I hinted that I might attempt to conjecture the Motives which had turned changed Mrs Warren from a Friend to a bitter Enemy to me. I have much to say on this head of a personal Nature. I know of nothing to say of a public nature. But at present I will mention only An Intrigue of a Party Complexion. I have been informed that when Mr Jefferson was Secretary of State there was a Meeting of the Antifederalists at Boston who agreed to write to Mr Jefferson and engage him to reserve himself for a Candidate for the next elections of President, and promised to Support him in opposition to me and all others. I was accordingly to be run down and turned out. Since that Time the Warren Family have countenanced Some of the Worst if not all the Calumnies which have been circulated against me.
Mrs. Warren! The Scottish Fratrum dulce Par, Alexander Callender and Alexander Hamilton might have printed Libels against me till this day and I might have let them all pass in Silent Contempt. But Mrs. Warren is a very different Author, A Native American of a Family I respect, and a Lady as well as her Husband with whom I lived in Friendship for many Years, though for the last three and thirty Years I have Seldom Seen them. I shall not suffer her Errors to go down to Posterity uncorrected. I call Callender Alexander because I believe him to have been the very Rascall who basely deserted his Bail in Scotland and fled from a Halter to this Country, where to disguise himself he assumed the Names of his great Patron Stephens Thompson Masen Mason.
If Mrs Warren is determined to be enrolled in the glorious List of Libellers of John Adams she is welcome. Ned Church Loyd, Freneau, Peter Markoe, Andrew Brown, Ben Beach, Duane Porcupine, John Fenno Junior, McDonnald and his Satellites Callender, Hamilton, Wood, Pasquin and the nameless Crew of the Chronicle. But most of these have already come to a bad End and the rest will follow. I am Madam as far as I possibly can be Still your Friend

John Adams